                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:20-CV-00130-GCM
 CELGARD, LLC,

                 Plaintiff,

    v.                                                            ORDER

 SHENZHEN SENIOR
 TECHNOLOGY MATERIAL CO.
 LTD.,
 SHENZHEN SENIOR
 TECHNOLOGY MATERIAL CO.
 LTD. (US) RESEARCH INSTITUTE,
 GLOBAL VENTURE
 DEVELOPMENT, INC.,
 SUN TOWN TECHNOLOGY, INC.,
 XIAOMIN ZHANG,
 GLOBAL VENTURE
 DEVELOPMENT, LLC,

                 Defendants.


         THIS MATTER comes before the Court upon Defendants Shenzhen Senior Technology

Material Co. Ltd. and Dr. Xiaomin (“Steven”) Zhang’s Motion to Dismiss, Or, In the Alternative,

Transfer Or Stay Pursuant to the First-Filed Rule and for Protective Order Staying Jurisdictional

Discovery (“Motion”) (ECF Doc. 56), which was filed on April 20, 2021. Plaintiff Celgard, LLC,

filed a response on May 4, 2021. In the response, Celgard requested a conference regarding the

discovery disputes arising out of this Motion. Having reviewed the Motion and the parties’ briefs,

the Court finds that neither oral argument nor a discovery conference is necessary.

         I.     BACKGROUND

         The parties are well-familiar with the facts of this case, but the prolonged procedural tale

is at times so complex that even the parties have trouble regaling all its gory details. Therefore,
the Court sets forth the relevant procedural history as follows. In September 2019, Plaintiff

Celgard, LLC filed a complaint against Defendants Shenzhen Senior Technology Material Co.

Ltd. (US) Research Institute (“Senior-California”) and Shenzhen Senior Technology Material Co.

Ltd. (“Senior-China”) in the Northern District of California (“California action”) alleging patent

infringement, misappropriation of trade secrets, and other claims not relevant to the present

Motion.    Pursuant to patent venue requirements, Celgard was required to file its patent

infringement claims in the Northern District of California. According to Celgard, its related trade

secrets claims were filed in the same district in the interest of judicial efficiency. The complaint

has been amended multiple times since the initial filing, and other defendants were added,

including Global Venture Development, Inc., Global Venture Development, LLC, and Sun Town

Technology, Inc. Subsequently, Senior-California, Global Venture Development, Inc., Global

Venture Development, LLC, and Sun Town Technology, Inc., filed counterclaims for declaratory

judgment of no misappropriation of trade secrets. On December 26, 2019, Senior-China filed a

motion to dismiss for lack of personal jurisdiction in the California action, which was granted on

February 10, 2020.

       Consequently, Celgard amended its complaint to remove Senior-China as a defendant in

the California action and remove its trade secret misappropriation claims. Celgard then filed this

action in the Western District of North Carolina (“North Carolina action”), which addresses

Celgard’s trade secret claims. Even though only Senior-China was dismissed from the California

action, Celgard named Senior-California, Global Venture Development, Inc., Global Venture

Development, LLC, and Sun Town Technology, Inc. in the North Carolina action, allegedly with

the goal of litigating all trade secret misappropriation claims in the same district—since Celgard
claimed the Western District of North Carolina had jurisdiction over all named defendants.

Celgard also added Dr. Zhang as a defendant in the North Carolina action.

       Meanwhile, in the California action, Celgard filed a Motion to Render Moot or Transfer

Counterclaims on May 22, 2020, arguing the counterclaims should be moot or transferred to the

Western District of North Carolina.       On June 17, 2020, Senior-California, Global Venture

Development, Inc., Global Venture Development, LLC, and Sun Town Technology, Inc. filed a

Motion to Enjoin Celgard from Pursuing Later-Filed Action. On June 26, 2020, the Northern

District of California stayed Celgard’s Motion to Render Moot or Transfer Counterclaims,

awaiting this Court’s decision as to personal jurisdiction issues, which are discussed below. Then,

on July 21, 2020, the Northern District of California denied the motion to enjoin, choosing not to

interfere with the Western District of North Carolina’s discretion in deciding the first-to-file issue.

       While the above motions were being filed in the California action, the parties were filing

motions to dismiss in the North Carolina action. On May 27, 2020, Senior-California, Global

Venture Development, Inc., Global Venture Development, LLC, and Sun Town Technology, Inc.

filed a joint motion to dismiss for lack of personal jurisdiction, arguing in the alternative that this

Court should dismiss, transfer, or stay pursuant to the first-to-file rule. Additionally, on June 11,

2020, Senior-China and Dr. Zhang filed their own joint motion to dismiss for lack of personal

jurisdiction. On January 22, 2021, this court denied both motions without prejudice pursuant to

Celgard’s request to perform early jurisdictional discovery on the matter of personal jurisdiction

and granted Celgard one hundred twenty days to perform such discovery. The motions to dismiss

were not to be refiled until two weeks after the jurisdictional discovery was complete.

Jurisdictional discovery should have ended on May 24, 2021, and the motions to dismiss could

have been refiled on June 7, 2021.
        However, there have been ongoing delays and deficiencies relating to the early

jurisdictional discovery granted by this Court. During the ongoing discovery struggles, Senior-

China and Dr. Zhang purportedly consented to personal jurisdiction in the Northern District of

California through the filing of amended counterclaims on April 19, 2021. Celgard filed a motion

to strike this amended answer and the amended counterclaims, and the Northern District of

California has not yet ruled on Celgard’s motion to strike. The next day, April 20, 2021, Senior-

China and Dr. Zhang filed the present Motion in the North Carolina action. In the present Motion,

Senior-China and Dr. Zhang argue that, because they have consented to personal jurisdiction in

the Northern District of California, this Court should apply the first-to-file rule and dismiss,

transfer, or stay this case. Further, on April 26, 2021, in the Northern District of California, Senior-

China and Dr. Zhang filed their own Motion to Enjoin Celgard from Pursing Later-Filed Action.

The Northern District of California has not ruled on that motion either. Any additional relevant

facts or procedural history will be set forth in the discussion section below.

        II.     DISCUSSION

        Generally, “when multiple suits are filed in different Federal courts upon the same factual

issues, the first or prior action is permitted to proceed to the exclusion of another subsequently

filed.” Allied-Gen. Nuclear Servs. v. Commonwealth Edison Co., 675 F.2d 610, 611 n.1 (4th Cir.

1982). The decision of whether to invoke the first-to-file rule is discretionary and made on a case-

by-case basis. Nutrition & Fitness, Inc. v. Blue Stuff, Inc., 264 F. Supp. 2d 357, 360 (W.D.N.C.

2003). In such cases where the first-to-file rule is invoked and no exception applies, courts can

transfer, stay, or dismiss the later-filed action. See id. To determine whether to apply the first-to-

file rule, courts consider three factors: (1) “the chronology of the filings”; (2) “the similarity of the

parties involved”; and (3) “the similarity of the issues at stake.” Id. After considering these factors,
a court may still decide that “‘special circumstances,’ such as forum shopping, anticipatory filing,

or bad faith filing” merit disregarding the rule. Id.

       Here, Senior-China and Dr. Zhang contend that this court should invoke the first-to-file

rule and dismiss, transfer, or stay the North Carolina action because no exception to the first-to-

file rule exists and they have now consented to personal jurisdiction in the Northern District of

California. Yet, the issue before the Court is not so clear as Senior-China and Dr. Zhang would

have it seem. While they argue this Court should invoke the first-to-file rule and give deference

to the California action, the personal jurisdiction issues still linger. The Northern District of

California has deferred to this Court to decide whether it has personal jurisdiction over the trade

secret claims before the Northern District of California resolves whether it should moot or transfer

the relevant counterclaims. Those same disputed counterclaims are the ones which were amended

to purportedly give rise to the Northern District of California’s personal jurisdiction over Senior-

China and Dr. Zhang. Moreover, the Northern District of California has already once denied a

motion to enjoin this later-filed action, noting again the pending personal jurisdiction issues in the

North Carolina case. In sum, given the pending motions in the Northern District of California,

which are closely intertwined with the personal jurisdiction issues in this Court, this Court cannot

adequately rule on a first-to-file motion to dismiss, transfer, or stay until jurisdictional discovery

is complete.

       It is worth observing that, in the undersigned’s opinion, the seemingly perpetual motion

practice in these related actions is toeing the line between generally acceptable litigation tactics

and procedural gamesmanship that is preventing the administration of just, speedy, and

inexpensive determinations. Alas, there is no way out of this tightly woven procedural web except

to keep slowly crawling forward. After considering the present motion and the procedural history
of this case, the Court is left with the clear notion that the best way to proceed at present is to deny

Senior-China and Dr. Zhang’s Motion without prejudice, to be refiled after jurisdictional discovery

is complete.

        Notably, in both motions pertaining to the first-to-file rule, the parties have disputed which

district should decide the first-to-file issue. It appears that there is no clear Fourth Circuit

precedent on which district must decide the issue. See, e.g., id. at 359 (“[W]here parallel federal

litigation has been filed, the court in which the litigation was first filed must decide the question

of where the case should be heard.”); but see, e.g., Troche v. Bimbo Foods Bakeries Distrib., Inc.,

No. 3:11CV234-RJC-DSC, 2011 WL 3565054, at *3 (W.D.N.C. Aug. 12, 2011) (“If the first-filed

rule applies, a district court must dismiss, stay, or transfer a later-filed lawsuit in deference to the

earlier filed action.”). There is also some dispute about which action actually is first-filed, given

the numerous amendments to the complaint and counterclaims in the California action. The Court

suggests that, should any defendants choose to refile motions to dismiss, transfer, or stay pursuant

to the first-to-file rule, the above-referenced disputes should be more carefully briefed in future

motions.

        Lastly, Senior-China and Dr. Zhang requested a protective order in this Motion staying the

jurisdictional discovery until the Motion is ruled upon, but that portion of the Motion is now moot.

Because it appears that Senior-China and Dr. Zhang have not produced additional discovery since

this Motion was filed, the Court will provide additional time to complete jurisdictional discovery.

The period for early jurisdictional discovery will close on June 18, 2021, and any motions to

dismiss that the defendants wish to refile shall be filed by or before July 2, 2021.

        III.    ORDER

        For the reasons stated herein, IT IS THEREFORE ORDERED:
1. Shenzhen Senior Technology Material Co. Ltd. and Dr. Xiaomin (“Steven”) Zhang’s

   Motion to Dismiss, Or, In the Alternative, Transfer Or Stay Pursuant to the First-Filed Rule

   and for Protective Order Staying Jurisdictional Discovery (ECF Doc. 56) is DENIED

   WITHOUT PREJUDICE;

2. The period for early jurisdictional discovery previously granted by this Court will close on

   June 18, 2021; and

3. Defendants shall have until July 2, 2021, to refile their motions to dismiss, should they

   choose to do so.

   SO ORDERED.


                                      Signed: May 13, 2021
